Oo e& SS HD UN FF WD WN —

wo NO NO WN WB KN NO RDO RD mei ee kt
ao 4jN NHN HH F&F WD NH &K§& OS OO BW DQ DH A F&F WH YP S&S OC

Case 4:18-cv-01044-HSG Document 260 Filed 08/20/19 Page 1 of 7

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attormeys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS
of TECHSHOP, INC., )
) TECHSHOP’S OPPOSITION TO
Plaintiff, ) DEFENDANTS’ MOTION FOR
) ATTORNEYS FEES
VS. )
) Judge: Hon. Haywood S. Gilliam, Jr.
DAN RASURE, et al. )
)
Defendants. )

 

 

 

Plaintiff Doris A. Kalein, as trustee for the estate of TechShop, Inc. (hereinafter,
“TechShop”), in accordance with the Court’s Order of June 26, 2019 (see Dkt. #224), files this
opposition to Defendants’ motion for attorneys fees.

Defendants’ motion should be denied in its entirety.

DISCUSSION

TechShop Was the “Prevailing Party”

Before turning to TechShop’s claim, it is important to remember that this case was about
far more than TechShop’s claims. In particular, Defendants brought their own claims of
trademark invalidity (see Dkt. #42 at ] 22-41) and fraud (see Dkt. #42 at [§ 43-83). Of course,
TechShop was victorious on each of these. As even the cases cited by Defendants indicate, a
defendant (as TechShop was with respect to these claims) may be the “prevailing party” when it

defeats the claims against it. The legal relationship between the parties has been materially

Page 1 of 8

 
o Oo NSN HD OO & WD NH —

N NO NO NN DN DN NN NNO RO mow me me me me le
aoa nN DBD WD FBP W NY KFK§ DBD CO Be IT HD WH FP W HPO KF OS

 

 

Case 4:18-cv-01044-HSG Document 260 Filed 08/20/19 Page 2 of 7

altered because Defendants will never be able to bring those claims again. Further, during the
meet and confer held on July 9, 2019, Defendants conceded that TechShop was the “prevailing
party” with respect to the claims brought by Defendants. Tellingly, Defendants are silent in this
regard. TechShop was the prevailing party.

Turning to TechShop’s own claims, TechShop was victorious on its claims of ownership
and validity of the two marks at issue as well as infringement, indeed willful infringement, by
both of Defendants’ uses. Currently before the Court is TechShop’s motion for a permanent
injunction and judgment has already been entered in TechShop’s favor. See Dkt. #223, 240.
Indeed, the vert first item of relief sought by TechShop in the Complaint is a permanent
injunction. See Dkt. #45 at 9. Defendants make much of the fact that no damages have been
awarded to TechShop — yet. That is of no moment as the very cases cited by Defendants state.
See Klamath Siskiyou Wildlands Center v. U.S. Bureau of Land Management, 589 F.3d 1027,
1030 (9" Cir. 2009) (‘prevailing party” means “‘a party in whose favor a judgment is rendered,
regardless of the amount of damages awarded.”) (internal quotations and citations omitted).
Indeed, trademark plaintiffs frequently seek only an injunction barring further infringement and
are still the prevailing party. See, e.g., Carmax Auto Superstores West Coast, Inc. v. Carmax,
ELC, 2008 WL 4197741 (D. Colo. Sept. 9, 2008) at *3-4 (no damages, injunction entered,
costs/fees awarded to plaintiff).

As TechShop has pointed out in other papers, there can only be one “prevailing party” in
a litigation. See FED.R.Ctv.P. 54(d)(1) (“... should be allowed to the prevailing party.”)
(emphasis added). That party was TechShop. Accordingly, because Defendants were not the
“prevailing party” no fees of any kind should be awarded to them.

Defendants Were Not the “Prevailing Party”

Defendants’ claim to “prevailing party” status does not pass even momentary scrutiny.
Mot. at 7-8. Defendants are entirely silent as to the loss of their own claims. In and of itself,

Defendants’ loss on their own claims would make TechShop the prevailing party.

Page 2 of 8

 
Oo co YN DH A FSF WD HNO

N WO NO WH NHN NH NH HNO NO KH KF FP KF SF FO FEO Eel ell
oOo nN DN UN FP W NY KH OF BO BO IN NWN A FP W NYO KK OS

 

 

Case 4:18-cv-01044-HSG Document 260 Filed 08/20/19 Page 3 of 7

With respect to TechShop’s claims, as detailed above, TechShop was the “prevailing
party” and the cases cited by Defendants’ say nothing different. Defendants cite Milton H.
Greene Archives, Inc. v. Julien’s Auction House, LLC, 2007 WL 4898365 (E.D. Cal. Dec. 20,
2007), a copyright case where the plaintiff won on infringement but was awarded no damages or
an injunction and, it appears, the validity of the copyrights was put at issue only as a defense, not
an affirmative claim by the defendants. Subsequently, the Court there held that the plaintiff was
not the “prevailing party” finding that the result did not affect the obligations of the defendants
towards the plaintiff.

The contrast with the present case is clear. Here, Defendants brought affirmative claims
of invalidity and fraud that were entirely defeated by TechShop. Thus, if no other claims of any
kind had been brought in this case, TechShop would clearly be the “prevailing party.” Further,
in this case, pending before the Court is TechShop’s motion for entry of a permanent injunction.
See Dkt. #240.

Defendants were not the “prevailing party.”

“Exceptional” Case

Of course, TechShop contends that this case was “exceptional” and, therefore, does not
oppose a finding of exceptional status on grounds different than those offered by Defendants.
Indeed, the arguments offered by Defendants support TechShop’s motion.

In support of their claim to exceptional status, Defendants offer three arguments: two that
demonstrate the unreasonable manner in which Defendants have litigated this case and one that
is merely baseless.

Defendants first offer that TechShop’s case “lacked substantive strength.” Mot. at 9-13.
In support of that claim, Defendants offer four pages of fantasy where Defendants simply ignore
the evidence offered at trial. To pick but a single example, Defendants contend that Defendants’
used the “TechShop 2.0” name “without consent at most on February 15, and 16, 2018”. Mot. at
11. However, at trial, when questions by Defendants’ counsel, Mr. Rasure testified that he was

not able to change everything on February 16, 2018. Tr. 745 (“Q: Were you able to change

Page 3 of 8

 
oO Se SN DBD UH SP WY LH eK

OO WN WH WH WHO WP KH BRO RO Om OO me eee
eS AN HD nA SF WD NYO | CO CO SB ~sI DH HH SP WD LPO | S&S

 

 

Case 4:18-cv-01044-HSG Document 260 Filed 08/20/19 Page 4 of 7

everything that used the name TechShop 2.0 on February 16, 2018? A. We were not.”). Indeed,
Mr. Rasure testified about Defendants continued use of the “TechShop 2.0” name for months
after this case was filed. See Tr. 747, 837-840, 844, 855, 847-53.

Defendants next offer that this case was filed for “anti-competitive” reasons. Mot. at 13.
In short, Defendants contend that, Wizard of Oz like, this case was controlled by or pursued, in
“bad faith”, for the benefit of third-party Maker Nexus. This presupposes, infer alia, that the
original TechShop Board violated its fiduciary duties to TechShop in filing the case. Likewise,
because Ms. Kaelin independently made the decision to pursue this litigation and hire counsel,
that Ms. Kaelin violated her duties both as a lawyer and trustee in pursuing this case. Further, of
course, the fundamental premise is that TechShop’s counsel, Mr. Pistorino, also violated his
ethical duties in representing TechShop. Of course, there is not an iota of evidence in support of
any of this. Instead, it is made without the slightest hint of a good faith basis. Ms. Roberts
signed the pleading.

Defendants close their exceptional case argument with a factual misrepresentation and
general complaints about opposing counsel. Mot. at 14-21. In particular, Defendants contend
that Mr. Pistorino “reneged” on an agreement to pay $316.34 for copying and delivery of
Chambers Copies. Mot. at 18. That is false. As shown below, Quinn Emanuel deposited those

funds no later than June 7, 2019 (copy attached as Exhibit A).

Page 4 of 8

 
oO Se NBD HH Fe WY YP

Ny NO NY NY NY MY NY NY NO BP FPRe Se Fe FEF Fee OO
aon DN UM BR WY NY KF DO Fe HN DN OH SP HY HY KS S&S

 

 

Case 4:18-cv-01044-HSG Document 260 Filed 08/20/19 Page 5 of 7

 

 

 

 

 

 

 

 

 

 

 

   

rayro mee Qufen Emenusi Urquhen & Sutivan, LLP . . \ $ 316.34 4
Petia cereees sn 2 mies ef hy * mpowreyrle vente ere ene ae
Thins Kinde sien and Sdssog Srpttepeeesgsenreoge a
++ Qulto Batenus! Urquhart +
. Coomera ee Pe ‘ .
. Loe Angsies, CA QO0T? Pika
MEMO." ew No: Sur-coogasssss vO “ Meteo
we ede) 7 C008 $570 RObALDCOSEE IGG ZIOaSAGe ao
Toe tees aa ee a pee a ea
8157 Front 06/07/19 $316.34

 

     

 

 

 

a Hi IE Ii, ye ae
PUA ye
a iz My Fe He . . if ; an i a
ie  AHPP TRE ds fo te 8s
‘ fee BE” Wega agals $31. ‘ & ‘a “y 5 g*
TEINS coco GE
AR Me LD
32° 338 Ep Le meres ee + “Ze =
(FSH Beene RD ES
8157 Bac 06/07/19 $316.34

When arguing that opposing counsel’s conduct was so bad that fees should be awarded, you
would think you would at least get the facts right. Not so with Defendants. Again, Ms. Roberts
signed the pleading.

The rest of Defendants’ arguments are not worthy of individual response. In short,
Defendants complain that they did not like the way Plaintiff did things and wanted things done
the way Defendants preferred. Defendants complain that Plaintiff produced only ~900
documents, not that Plaintiff failed in any of its discovery obligations. Defendants also complain
that, when they violated the parties’ agreements and the Court’s Order, Plaintiff cancelled the

agreements. None of these, or all of these collectively, would merit “exceptional case” status.

Page 5 of 8

 
oOo 6S TD A FP WD VY

NY WHO NO BP NO NO NY N NO KR HR HF HF HF FEF Pe OES
oo NY ND AH FF HO NY KH DTD OBO BO TD HD A FL WD NH KK OS

Case 4:18-cv-01044-HSG Document 260 Filed 08/20/19 Page 6 of 7

Defendant’s Requested Fees

Of course, because they were not the “prevailing party”, no fees should be awarded to
Defendants. TechShop comments on the requested fees because they demonstrate that
TechShop’s requested fees are so reasonable.

Plaintiff has no comment on the hourly rates themselves except to say that, in light of a
first-year (Ms. Thai) charging $595/hour, Plaintiff's counsel should raise his rates. That said, it
is very difficult to understand the hours allegedly expended and the charges themselves. As
detailed in TechShop’s motion for attorney’s fees, since February 16, 2018, TechShop’s counsel
expended 704.7 hours on this case. See Dkt. #227 at 9. That was for everything.

By contrast, Defendants have offered declarations stating that, through June 30, 2019, the

following hours were expended.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Hours Claimed Billing Rate Total
Andrea Roberts 588.8 $950/hour $559,360
John Nathan 598.7 $750/hour $449,025
Ann Draper 759.4 $500/hour $379,700
Evan Boetticher 283.3 $865/hour $245,054
Olga Slobodyanyuk 268.2 $695/hour $186,399
Thao Thai 139.4 $595/hour $82,943
Michael Kang 72.8 $865/hour $62,972
William Pilon 65.3 $860/hour $56,158
Stephanie Pinkham 320.25 $85/hour $27,221
Lilian Loescher-Gracie | 66.05 $85/hour $5,614
Ann Harrington 16.25 $300/hour $4,875
Shauna Hardeman 31.52 $85/hour $2,679

 

 

 

Page 6 of 8

 
oOo fF NN UH FF YY YH =

NO NH BDO NH NH WH WN WYN NH HK | FS HF KF PF S| = lhl
Sa XN DBD WwW F&F WD NY |§ OF OBO BO IT KH A SBP WwW NY KS OS

 

 

Case 4:18-cv-01044-HSG Document 260 Filed 08/20/19 Page 7 of 7

Particularly impressive are the hours charged by Quinn Emanuel and Mr. Nathan. Mr.
Nathan’s declaration indicates that he began his involvement on January 3, 2019 and Quinn
Emanuel appeared on January 14, 2019, both after discovery closed. Together, Quinn and Mr.
Nathan billed more than 1,733 hours to this case, from seven different billers, over less than a six
month period. That is an astonishing 246% more hours than Mr. Pistorino billed for the entire
case. Excluding weekends and holidays, Quinn/Nathan averaged nearly 14 hours billed -
everyday - to the TechShop matter between January 3 and June 30, 2019.

Ms. Draper’s indicated hours are equally impressive. Ms. Draper, and those she says
were working at her direction, billed more than 1,193 hours to this matter (i.e., 169% of Mr.
Pistorino’s total hours). This is particularly impressive in light of the fact that Ms. Draper did
not participate in the trial.

Combined, Defendants’ alleged attorney fees are nearly 6.5 times the amount of
Plaintiff’s attorneys fees. Further, the hours allegedly expended by 12 different billers' are more
than 4 times the number of billed hours by Plaintiff's counsel.

CONCLUSION

Defendants’ motion should be denied in its entirety.

Respectfully submitted,

     

James C-PrSiorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

 

' Throughout this case, Plaintiffs counsel only had contact/communicated with Mses. Draper,
Roberts, and Slobodyanyuk and Mr. Nathan.

Page 7 of 8

 
